Per Curiam,

— !! We think the demand was too late. It should *153have been before suit brought. The issuing of the writ to the sheriff was the commencement of the suit. The question on the trial, under the plea of not guilty of the unlawful detention which the declaration charged, was whether the goods were unlawfully detained at the commencement of the suit. As they were in the possession of the defendant by the leave and license of the plaintiff, that possession was not wrongful until that leave and license had been revoked by a demand of the goods. A bailee cannot, as a general rule, be sued by the bailor for the deposit until after demand. Story on Bail. § 107. The evidence is upon the record, and nothing appears to take this case out of the general rale. Nor is a bailee always bound to deliver his deposit on demand. He may show a sufficient reason for non-delivery at the time of the demand. Story on Bail. § 119— 120.”
Judgment reversed, &c.